DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention I (claims 1-41) in the reply filed on 10/26/22 is acknowledged.

Claim Objections
2.	Claim 1 is objected to because of the following informalities: applicant positively recites “a plurality of players”. Applicant should amend claim 1 as follows: “A tabletop game played by a plurality of players, comprising .... wherein the[a] plurality of players each [[player having]]have their own game piece ...”. This ensures that the claim is not attempting to claim a living organism (i.e. claiming a human) and avoids potential issues with 35 USC 101. Examiner considers the intended scope of claim 1 to be reflected by the suggested amendment and therefore does not deem a 35 USC 101 rejection necessary. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the stack".  There is insufficient antecedent basis for this limitation in the claim. Applicant should first establish “a stack” before referring to “the stack”. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “where at least one of the game spaces if two game pieces occupy the same game space at the same time the game pieces are unaffected by the presence the other game pieces” is unclear, grammatically incorrect and indefinite. One ordinary skill cannot properly ascertain the metes and bounds of this phrasing. Moreover, claim 7 recites the limitation "the game pieces".  There is insufficient antecedent basis for this limitation in the claim. Applicant should clarify the scope on amendment and consider using commas and proper grammatical phrasing. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 depends form “claim 8”. As such, one ordinary skill cannot properly ascertain the metes and bounds 8 because it is unclear what claim it depends from. Moreover, claim 8 recites the limitation "the at least one game space".  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, claim 8 will be construed as depending on claim 1. 
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the game board".  There is insufficient antecedent basis for this limitation in the claim. Applicant should first establish “a game board” before referring to “the game board”. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “the complexity of the rules” in claim 12 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, the term will be broadly construed. It is recommended to positively recite the differences that make up the purported complexity differences.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “more complex” in claim 16 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, the term will be broadly construed. It is recommended to positively recite the differences that make up the purported complexity differences.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “the complexity of the rules” in claim 18 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, the phrase will be broadly construed. It is recommended to positively recite the differences that make up the purported complexity differences. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “increasing complexity” in claim 20 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, the phrase will be broadly construed. It is recommended to positively recite the differences that make up the purported complexity differences. 
Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29 recites the limitation "the game board".  There is insufficient antecedent basis for this limitation in the claim. Applicant should first establish “a game board” before referring to “the game board”. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-21, 25-33, 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheppard et al. (US Pat. No. 4,585,232). 
With respect to claims 1-21, 25-33, 35-41, Sheppard teaches each of the claimed structural elements, including a tabletop two sided game board 10 (top view shown in Fig. 1, wherein a bottom side is inherent to the game board), comprising: a game path comprised of a plurality of game spaces, where the at least one game space is a double game space (Fig. 1), a plurality of game pieces 17, where some or all of the players have more than one game piece per player (including multiples 17a, 17b, 17c; Fig. 10); game cards 19; two or more dice 16; color cards 18; instruction cards 20; instructions 27; enemy opponents (i.e. opponent game pieces 17)(Fig. 10; column 3, lines 4-8, 65-67; column 7, lines 1-36; column 6, lines 26-49).
It is noted the claims are couched in apparatus form. As such, limitations pertaining to game rules will be treated as intended use / functional limitations. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Here, the structure of Sheppard et al is considered capable of performing the claimed intended use. For example, game pieces 17 can move along the game spaces according to one or more rules; a plurality of players each player having their own game piece 17 which they move along the game spaces in a series of turns; whereby if two game pieces 17 occupy the same game space at the same time the game pieces can be stacked on each other thereby affecting the movement of the games pieces in the stack (notice flat top and bottom portions of game pieces 17); where the movement of the games pieces in the stack is restricted based on the position of the game piece in the stack; where the restricted movement prevents a player with a game piece in the stack from taking a turn; where the restricted movement only affects the player(s) that do not have game pieces at the top of the stack; where the movement requires the stack to move together instead as individual game pieces to fulfill an objective in the game; where at least one of the game spaces if two game pieces occupy the same game space at the same time the game pieces are unaffected by the presence the other game pieces; game cards determining the movement of the game pieces on the game spaces of the game board; whereby the game pieces move to a game space; where at least one of the game spaces are objective spaces having additional rules specific to the spaces; where the additional rules have a plurality of levels that vary the complexity of the rules for the objective spaces; wherein the two die are configured determine the movement of the game pieces on the game spaces of the game board (Fig.’s 2-3 showing pips thereon); the two-sided game board having a first game board (shown in Fig. 1) and a second game board (bottom of game board 10; bottom portion capable of having game play thereon; where the first game board is more complex than the second game board; where the game has multiple rule sets to govern the rules of play, where the rule sets have multiple levels that vary the complexity of the rules of the rule sets; where the gameplay tiers are numbered by increasing complexity; wherein the cards are drawn by players; further comprising rules that can cause the stack to move backward or forwards along the game path to different game spaces, and if the different game space contains a stack, the moved stacked is stacked on the existing stack; where when a player encounters a stack they have a choice where in the stack to place their game piece; wherein players gain points when they encounter an enemy opponent, where points determine the winner of the game, where the game pieces can move in multiple directions on the game path, where game pieces can move between paths without following the game spaces along the game paths, where the games spaces include objective spaces that cause a game piece to switch game paths, wherein a goal is to move the game piece from a start to a finish; where a player moves another player's game piece to achieve the goal, where the game pieces can move in direction in any direction along the game path to achieve the goal, where the players add multiples of their own game pieces during gameplay to achieve the goal while preventing other players from achieving the goal, where some or all of the players have more than one game piece per player in the stack, where rules may prevent game pieces from occupying game spaces.  
Regarding the claimed indicia and symbols of the game board, game pieces, cards, dice and other game elements, such limitations are directed to printed matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims required a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated. Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. Unlike the fact situations in Miller and Gulack, the substrates (game board, player pieces, die, cards) do not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. Instead, they are directed to conveying an abstract related game rule meaning to a human reader independent of the supporting product. There is not a new and unobvious functional relationship therebetween. Instead, the printed indicia are akin to the images on a playing card in In re Bryan and the dice indicia of Ex parte Gwinn, neither of which were determined to establish a new and unobvious functional relationship with the substrate. As such, no patentable weight is given to the claimed printed matter. 

6.	Claims 1, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest et al. (US Pub. No. 2004/0160003). 
With respect to claims 1, 22-24, Forrest et al. teaches a tabletop game board 10, comprising: a game path comprised of a plurality of game spaces18 (paragraph [0024]), where the game spaces comprise a gameplay direction along the game path (paragraph [0028]); a plurality of game pieces 34 for movement along the game spaces 18 according to one or more rules; a plurality of players each player having their own game piece 34 which they move along the game spaces in a series of turns; tiles 54, 58 placed on or near game spaces 18 on the game board, and the players flip the tiles 54, 58 over to cover a game space 18 on a game board, further comprising tiles 54, 58 that represent game spaces 18 and a number of tiles represents a game path, where players place tiles 54, 58 to make the game path. It is noted the claims are couched in apparatus form (paragraphs [0026]-[0029]). As such, limitations pertaining to game rules will be treated as intended use / functional limitations. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Here, the structure of Forrest et al is considered capable of performing the claimed intended use.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US Pat. No. 4,585,232) in view of Zaller (US Pub. No. 2015/0262505).
With respect to claim 34, Sheppard et al. does not expressly teach wherein the game board is electronic. However, Zaller, directed to the analogous art of table top game boards, teaches such features as utilizing an electronic game board is known in the art (paragraph [0031]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize an electronic game board in substitution for the physical version of Sheppard. An electronic board can expectantly be programmed to produce numerous game board formats, allowing players to play new games. This will also mitigate game play fatigue that typically results from playing the same game over and over. The proposed modification is considered to have a reasonable expectation of success. The spaces and indicia of the physical game board can be easily programmed in a digital format by one ordinary skill in the art. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711